Order entered December 12, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01172-CV

                      VETRI VENTURES, LLC, Appellant

                                       V.

    WESTRIDGE EAGLES NEST OWNERS ASSOCIATION, Appellee

                 On Appeal from the 429th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 429-02865-2019

                                    ORDER

      Before the Court is appellee’s December 9, 2022 unopposed second motion

for an extension of time to file its brief. We GRANT the motion and extend the

time to January 18, 2023. We caution appellee that further extension requests will

be disfavored.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE